Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9, 11-17, 19, 24, 26-36, 38, 43, 46, and 47 are pending in the present application.
2.	Claims 1, 11, and 30 are amended to correct the same typographical error appearing in multiple places in clams 1, 11, and 30 (i.e., “wide” corrected to -wild-) in the Response of 8/30/2021.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 8/30/2021 is acknowledged.
4.	Claims 30-36, 38, 43, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2021.
5.	Applicants allege an election of species requirement to be present in the Office Action of 4/30/2021. None is to be found. Applicants election of species without traverse for Claim 14, in the reply filed on 4/30/2021 is acknowledged.
6.	Claims 1-9, 11-17, 19, 24, 26-29 are all the claims under examination.

Information Disclosure Statement
7.	The IDS of 5/31/2019 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
8.	The abstract of the disclosure is objected to because of legal phraseology, i.e., “said”.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

9.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., Tween, SpectraMax, EZ-link Sulfo-NHS-LC Biotin, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Objections
10.	Claims 1-9, 11-17, 19, 24, 26-36, 38, 43, 46, and 47 are objected to because of the following informalities:  
a) Claims 1-9, 11-17, 19, 24, 26-36, 38, 43, 46, and 47 recite “A method” and “The method” without consistency for the dependent claims of Claim 1.  The use of one or the other but not both alternatives is requested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-9, 11-17, 19, 24, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-9, 11-17, 19, 24, 26-29 are indefinite for the recitation “(according to Kabat Numbering)” or “(residues numbered according to Kabat Numbering)”.  It is unclear if the parenthetical contents is included/intended as a limitation or is exemplary text. Deleting the parentheses from the limitations could overcome the rejection.
b) Claims 1-9, 11-17, 19, 24, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
i) the linker region between the Fab1 and Fab 2 such as shown in Figure 1B for generic Claim 1:

    PNG
    media_image1.png
    232
    337
    media_image1.png
    Greyscale
; and 
ii) the linker region for the bispecific constructs such as shown in Figure 1C for generic Claim 11:

    PNG
    media_image2.png
    306
    623
    media_image2.png
    Greyscale

Neither the claims nor the specification mention a linker or a spacer but while the linear structure connecting the two Fab structures is unclear from the application, it linear structure (e.g., linker, spacer) is depicted in figure 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 1-9, 11-17, 19, 24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	a) See Table 4 in the specification for the supporting disclosure of which combination of first VH/CH1 and first VL/Ckappa and second VH/CH1 and second VL/Ckappa would produce the genus of antibodies having consistently improved pairing. The improvements in pairing are apparent with domains having at least two amino acid modifications as specified in Claim 2.
	Disclosure in the Specification
	The specification teaches:
 	“More particularly, the methods of the present invention achieve improved correct assembly and good stability of particular Fabs containing kappa LC constant domains (CK). Even more particular, the methods of the present invention allow the binding activities of Fabs of two distinct therapeutic antibodies to be combined in a single fully IgG bi-specific antibody15 compound” (p. 2);

	“The mutations added to the CH1-Fc/ CK constructs are designed to 
enable improved specific assembly of "Aa" and "Bb" HC/LC pairs, relative to the mis- paired "Ab" and "Ba" HC/LC pairs, where 'A' is a first CH1-Fc, 'B' is a second CH1-Fc, 'a' is a first LC CK construct designed to pair more specifically with 'A' relative to 'B',15 and 'b' is a second LC CK construct designed to pair more specifically with 'B' relative to 
'A' (see Tables 1-3)” (p. 5);

	“Many of the initial designs show modest increases in "Aa" and/or "Bb" 
assembly but are not considered further due to decreases in expression, likely due to 
destabilization of the interface. However, certain designs express well and improve the percent of "Aa" and/or "Bb" assembly. These include designs 1.3, 1.18, 2.3, and 12.1. 
A second round of designs combining the best mutations from the initial screen are20 generated in the same C1/CH1-Fc constructs. Combining certain designs results in 
modest increases in specificity of assembly over the initial designs. Many combination 
designs again result in reduced protein expression and are not considered further. Certain designs, however, result in near complete specificity of pairing with 'A' CH1-Fc 
assembling with near complete specificity to 'a' CK, and 'B' CH1-Fc assembling with25 near complete specificity to 'b' CK. These designs include 14.1.2, 14.3.1.1, 14.3.1.2, 
15.1, and 15.2 (Table 4)” (p. 41).

The design formats shown in Table 4 of the specification, i.e., 15.1 and 15.2 are what have been shown to yield the pairing improvement that is not shown with the residue requirements of the most generic claims:

    PNG
    media_image3.png
    92
    576
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    576
    media_image4.png
    Greyscale
.
It is not plausible that the full scope of the generic claims would provide sufficient structure to ensure the functional criteria of universal improved pairing of just any (Fab)2 structure.

	See MPEP 2163 stating in part:	
    PNG
    media_image5.png
    732
    633
    media_image5.png
    Greyscale


b) The claimed method is still required to produce a (Fab)2 with improved pairing much less in having the ability to bind an antigen by way of the first VH/VL domains and the second VH/VL domains whereas in Claims 5-6 and 15-16 the specific residues in each domain are modified. It is not shown in the specification that such modifications work for the universe of VH/VL combinations.
Thus, while the claims disclose a class of (Fab)2 that contain variable regions (i.e., VH/VL pairings), the specification does not describe a sufficient number of single polypeptides encoded by the nucleic acid sequences that satisfies the claim limitations. It does not disclose any relevant identifying characteristics for such single polypeptides comprising any less than four ambiguous binding domains and any relationship between the generic VH/VL domains to any known variable region with a known antigen binding specificity. The instant claim scope is not satisfied by the disclosure in the specification much less in the absence of known antigen to which the polypeptide much less the VH- or VL-comprising polypeptide can specifically bind (Centocor, 636 F.3d at 1349, citing Regents of the Univ. of Cal. v. Elf Lilly, 119 F.3d (1997)).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 3, 7-9, 11, 13, 17, 19, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zymeworks, Inc. (US 20170204199 (15/314,496); filed May 29, 2015; IDS 4/30/2021).
	
Zymeworks is effective art against Applicants priority date of 12/22/2016and renders the claimed obvious.

Zymeworks teaches bispecific, heterdimeric Fab antibody constructs comprising the following residues being substituted: “(i) H1 and/or H2 comprises at least one or a set of amino acid modifications at position 124, 145, 146, 179, and 186, and (ii) L1 and/or L2 comprises at least one set of amino acid modifications at position 124, 131, 133, 160, 176, 178, and 180,” where “H” represents the heavy chain and “L’ represents the light chain. (instant Claim 1 and 11)
Zymeworks teaches (i) H1 and/or H2 comprises at least one or a set of amino acid modifications at position 124, 143, 145, 146, 179, 186, and 188, and (ii) L1 and/or L2 comprises at least one or a set of amino acid modifications at position 124, 131, 133, 160, 176, 178, and 180 (Claim 3 and 13)
Zymeworks teaches light chains as kappa or lambda. (instant Claim 1 and 11)
Zymeworks teaches the residue “131R” or arginine at position 131 in a light chain. (instant Claim 1 and 11)
Zymeworks teaches the 20 natural amino acids and conservative substitutions thereof. (instant Claims 1, 3, 7-9, 11, 13, 17, 19, 24, and 26-29)
Zymeworks teaches IgG1 and IgG4 chains (Claims 7-9 and 26-29)
Zymeworks teaches where the antigen-binding polypeptide construct comprises heterodimers that comprise only the Fab region of the heavy chain, the Fc is coupled, with or without one or more linkers, to a first heterodimer and/or a second heterodimer. (Claims 1 and 11)
Zymeworks teaches knobs-in-holes for driving preferential pairing between heterodimer pairs relative to homodimer pairs. (instant Claims 17, 19 and 24)
Given the disclosure for the overlapping residues in the CH1 and C kappa domains between the reference and the instant claims, the disclosure of a “131R” and the art known limited number of amino acids that could be substituted into the 145 position in view of Zymeworks teaching that to be a residue of interest, the ordinary artisan would have been enabled and motivated to have achieved the same successes as Zymeworks taught in its methods for producing the genus of antibody constructs. Absent undue experimentation and with the art-known number of all possible amino acids (20) for substituting residue 145 of the CH1 domain, the ordinary artisan could have readily obtained the invention as a whole with reasonable success.
Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643